Citation Nr: 1531224	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-20 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether that claim should be granted.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for degenerative joint disease of the spine.

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.




REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran testified at a videoconference hearing before the undersigned.  Following the hearing, the record was held open for a period of 60 days, and new evidence was received in April 2015.

While the RO listed the issues of entitlement to PTSD and anxiety separately, the Board has combined them as reflected on the title page of this decision.

The issues of service connection for bilateral hearing loss, sinusitis, hypertension, a psychiatric disorder, and right shoulder and spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A January 1999 Board decision denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision and the decision is final.

2.  The evidence submitted since the prior final denial relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for bilateral hearing loss.  That claim was denied in a January 1999 Board decision because the Board found that there was no competent evidence linking the Veteran's post-service bilateral hearing loss to service.  The Veteran did not appeal that decision and the January 1999 Board decision became final.  38 U.S.C.A. § 7266; 38 C.F.R. § 20.1100.

Since January 1999, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, the Veteran provided competent lay testimony in March 2015 that he did not have hearing loss prior to service, and that his current hearing loss began in service and worsened thereafter.  Additionally, in a February 2012 written statement, his wife provided competent lay testimony regarding the Veteran's hearing loss, stating that they had been married for 43 years and she had been "his ears" all those years.  She also stated that the Veteran was unable to hear his children cry.  As the competent lay testimony of a nexus between hearing loss disability and service was not available at the time of the January 1999 denial, it is new.  Moreover, when presumed credible, the new evidence establishes a nexus between a hearing loss disability and service or, when considered with the evidence of record relating to hearing loss, would at least trigger VA's duty to assist by providing a new medical opinion.  Thus, it is material as well.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent only, the appeal is granted.


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened.


REMAND

The Board finds that additional development is necessary prior to appellate review of the claims on appeal.

Having reopened the bilateral hearing loss service connection claim, the Board finds that remand is necessary for a new VA examination and opinion.  While a VA opinion was obtained in July 2010, that examiner did not address the June 1996 VA examination showing evidence that the Veteran had profound and severe high frequency hearing loss in the right and left ears, respectively, at only the age of 51; nor did the examiner address the significance of the Veteran's competent reports of drainage from his ears since service.  Additionally, no examiner has addressed the evidence showing that the Veteran had some hearing loss on a November 1966 pre-induction examination and was assigned a PULHES rating of "2" for hearing in January 1967, but then demonstrated significantly improved and completely normal hearing at separation in February 1969, even after serving as a cannoneer with an artillery unit.  Thus, a new opinion is necessary.  In providing the opinion, the examiner should consider the Veteran's reports of hearing difficulty since service to be credible.  However, to the extent that the Veteran has denied post service noise exposure, the Board points out that, in conjunction with a claim for education benefits in June 1977, the Veteran reported post-service work as a forklift driver for a period of 14 months and, thus, likely had some post-service noise exposure.

Next, regarding hypertension, the Veteran underwent a VA heart examination in August 2010 during which the examiner noted a history of hypertension.  Private treatment records as early as January 2001 also note elevated blood pressure.  However, the VA examiner offered no opinion regarding any relationship between hypertension and service, or hypertension and coronary artery disease or diabetes mellitus.  In this regard, the Veteran has raised the issue of hypertension secondary to CAD or diabetes mellitus, for which he was respectively granted service connection in November 2010 and August 2012.  Additionally, the Board notes that the August 2010 VA examiner did not have the claims file for review.  Thus, a new examination and opinion are necessary.

Pertaining to the Veteran's psychiatric claim, the Board similarly finds that a new examination is necessary.  Following an examination of the Veteran for PTSD in October 2010, a VA examiner determined that no diagnosis was warranted, noting that the Veteran had not previously sought any mental health treatment.  Thereafter, VA treatment notes show ongoing mental health treatment and diagnoses that include major depressive disorder, single episode, dementia, and a history of or probable PTSD related to the Veteran's claimed combat experience.  Given the new evidence of mental health treatment and diagnoses since the October 2010 VA examination, the Board finds that a new examination is necessary.  Additionally, while the Veteran is not shown to have received any combat-related decorations for his service, his personnel records do show that he served as a cannoneer with an artillery unit in Vietnam.  Thus, the Board finds it likely that he was generally exposed to some combat during his service.  

Pertaining to the Veteran's sinus claim, VA treatment records dated as recent as May 2012 show an active prescription for medication for "sinus congestion."  Private treatment records dating from as early as January 2001 also show evidence of sinus tenderness and assessments of sinusitis.  Service treatment records show a complaint of sinus congestion in December 1966, and generally a complaint of head congestion in February 1969.  Based on the foregoing, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his sinus claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the spine and right shoulder claims, the Board also finds the Veteran should be provided an examination.  During his March 2015 hearing, he testified that he sustained injuries to his spine and right shoulder in service from repeatedly jumping off a Howitzer and rolling to avoid incoming rounds during Vietnam.  He further stated that he did not receive treatment in service for any such injuries, but has received post-service VA treatment for his spine and right shoulder.  Although the Veteran also reported that he did not sustain any injuries to his spine or shoulder post service, in earlier statements during VA treatment in July 2013, the Veteran reported right shoulder and spine (lower extremity) symptoms from "diving off a vehicle in the 1970s."  In an earlier May 2013 written statement, the Veteran reported that his spine and right shoulder injuries were a result of firing Howitzers.  In any event, based on the foregoing, the Board finds that an examination is necessary.  The Board also observes that during a November 1966 pre-induction examination, the Veteran was noted to have mild dorsal kyphosis.

Finally, it appears that there may be outstanding relevant medical records pertaining to the Veteran's claims on appeal.  The record suggests that the Veteran has received longstanding treatment from a private physician, including treatment prior to January 2001 and since 2006, for which there are no associated records.  The Veteran has also testified as to various private providers.  As those records could support the Veteran's reports of ongoing symptoms since service, they should be obtained on remand.  Additionally, the Veteran has reported receipt of Social Security benefits since 2010, though it is unclear whether those benefits relate to disability benefits.  Such should be clarified on remand.  The Board also observes that the Veteran has reported that he went to sick call following an injury caused by a mortar round in service.  Current service treatment records do not show any such treatment.  Therefore, the AOJ should make an additional attempt to ensure complete service treatment records are obtained.  Relevant ongoing VA medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Request all current and relevant VA treatment records.

2.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated him for his bilateral hearing loss, psychiatric disorder, hypertension, sinusitis, and right shoulder and spine disabilities since service.  After securing any necessary releases, request any identified records that are not duplicates of those already contained in the claims file, to include records from Calera Family Health and Dr. Sara R. Walker.  If any requested records are not available, the Veteran and his representative should be notified of such.

3.  Clarify from the Veteran whether he receives Social Security disability benefits related to his disabilities on appeal and, if so, obtain any such relevant records.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss arose in service or is otherwise related to service.  

In rendering the opinion, the examiner should discuss the significance of the audiometric findings noted during the November 1966 pre-induction and February 1969 separation examinations, particularly in light of the Veteran's service as a cannoneer, as well as the June 1996 findings of profound and severe sensorineural hearing loss.

For purposes of the opinion, the examiner should consider the Veteran's reports of noise exposure in service and hearing difficulty since service to be credible.  

The rationale for any opinion expressed should be set forth.

5.  After the development in 1-3 has been completed, schedule the Veteran for a VA hypertension examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension arose in service or is otherwise related to service.  

The examiner should also opine whether the Veteran's service-connected coronary artery disease or diabetes mellitus caused or permanently worsened hypertension beyond normal progression (as opposed to temporary exacerbations).  If the examiner finds the service-connected CAD or diabetes mellitus permanently worsened hypertension beyond normal progression (aggravated), the examiner should attempt to quantify the degree of aggravation related to the service-connected condition.

The rationale for any opinion expressed should be set forth.

6.  After the development in 1-3 has been completed, schedule the Veteran for a VA sinus examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should diagnose any sinus disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any sinus disability arose in service or is otherwise related to service. 

In rendering the opinion, the examiner should discuss the significance of the December 1966 complaint of sinus congestion in service.

The rationale for any opinion expressed should be set forth.

7.  After the development in 1-3 has been completed, schedule the Veteran for a VA mental health examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should diagnose any psychiatric disability, to include PTSD, and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disability arose in service or is otherwise related to service.   

For purposes of the examination, the Board finds it likely that the Veteran had some degree of combat exposure while serving as a cannoneer in Vietnam.  

In rendering the opinion, the examiner should discuss the significance of the October 2010 VA examination, as well as the ongoing VA treatment records showing mental health treatment and diagnoses of major depressive disorder and PTSD.
	
The rationale for any opinion expressed should be set forth.

8.  After the development in 1-3 has been completed, schedule the Veteran for a VA orthopedic examination.  The claims file should be reviewed by the examiner.  All tests and studies deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the examiner should provide the following:

a) Diagnose any right shoulder disability and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed right shoulder disability arose in service or is otherwise related to service, to include the reports of firing or jumping off Howitzers.   

b) Did any spine disorder clearly exist prior to the Veteran's active service in March 1967?   Please address the November 1966 pre-induction notation of mild kyphosis.

c) If a spine disorder preexisted service, opine whether the pre-existing spine disorder underwent a permanent worsening (as opposed to temporary exacerbation of symptoms) during service.

d) If a spine disorder was permanently worsened during service, was that worsening clearly the result of the normal progression of the disorder during the period of active service from March 1967 to March 1969?

e) If a spine disorder underwent a permanent worsening that was not clearly the result of the normal progression the disorder, state whether it is at least as likely as not (50 percent probability or more) that any current spine disorder is related to the permanent worsening of any spine disorder in service.

f) For any spine disorder that did not preexist service, is it at least as likely as not that it arose in service or was otherwise related to active service, to include firing or jumping off of Howitzers? 

The rationale for any opinion expressed should be set forth.

9.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


